UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6318


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEREK RICHARDSON, a/k/a Weasel,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:10-cr-00152-BO-1; 5:12-cv-00595-BO)


Submitted:   June 24, 2014                   Decided:   June 27, 2014


Before WILKINSON and    GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derek Richardson, Appellant Pro Se. William Glenn Perry, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, North Carolina; Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Derek Richardson seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

denying    his      motion     for    reconsideration.               The       orders    are    not

appealable       unless        a     circuit         justice        or     judge       issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability           will        not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,       a    prisoner         satisfies       this    standard      by

demonstrating         that     reasonable            jurists       would       find     that    the

district       court’s      assessment         of     the    constitutional            claims    is

debatable      or     wrong.         Slack     v.     McDaniel,          529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that      Richardson         has         not     made        the     requisite           showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                 2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3